
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 03-3886, Docket No. 02-368, RM-10610] 
        Radio Broadcasting Services; Lockney, TX 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          
          ACTION:
          Proposed rule, dismissal. 
        
        
          SUMMARY:

          This document dismisses a pending petition for rulemaking to add an FM allotment in Lockney, Texas. The Audio Division had requested comment on a petition filed by Linda Crawford, proposing the allotment of Channel 271C3 at Lockney, Texas. See 67 FR 78,402, December 24, 2002. Petitioner did not file comments supporting the requested allotment. This document dismisses the petition for failure to demonstrate a continuing interest in the requested allotment. The document therefore terminates the proceeding. 
        
        
          ADDRESSES:
          Federal Communications Commission, Washington, DC 20554. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Deborah A. Dupont, Media Bureau (202) 418-7072. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Report and Order, MB Docket No. 02-368, adopted December 3, 2003, and released December 8, 2003. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC Reference Information Center (Room CY-A257), 445 12th Street SW., Washington, DC. The complete text of this decision may also be purchased from the Commission's copy contractor, Qualex International, Portals II, 445 12th Street SW., Room CY-B402, Washington, DC 20554, telephone (202) 863-2893, facsimile (202) 863-2898, or via e-mail qualexint@aol.com. 
        
          Federal Communications Commission. 
          John A. Karousos,
          Assistant Chief, Audio Division, Media Bureau. 
        
      
      [FR Doc. 03-31604 Filed 12-22-03; 8:45 am] 
      BILLING CODE 6712-01-P
    
  